Case 1:20-cv-00821-LMB-JFA Document 59 Filed 08/18/20 Page 1 of 1 PageID# 1138



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 CHRISTIAN ALBERTO SANTOS GARCIA,et
    al.

                Plaintiffs,
                                                              l:20-cv-821 (LMB/JFA)


 CHAD F. WOLF,et al..

                Defendants.

                                             ORDER


       For the reasons stated during a telephone conference held on the record with attorneys for

all parties present, because the parties were unable to reach an agreement on this issue as part of

their Agreed Inspection Protocol ("Protocol")[Dkt. 58], it is hereby

       ORDERED that the Inspectors shall be allowed to take photographs during their

inspection of the Farmville Detention Center("FDC")on Thursday, August 20,2020,including

but not limited to photographs containing detainees and/or staff, using a separate digital camera

provided to each Expert by FDC and confined to the subject ofthe inspection specifically set out

under Paragraph 1 of the Protocol; such photographs shall be preserved by FDC. Within two

business days following the inspection, the parties shall meet and confer as to whether the

photographs may be provided to the Inspectors unredacted, redacted, or pursuant to a protective

order. As to any photographs regarding which the parties cannot come to an agreement, they will

submit the matter to the Court for decision, under seal.

       The Clerk is directed to forward copies of this Order to counsel of record.

       Entered this 18 day of August, 2020.
Alexandria, Virginia
                                                                             /s/
                                                             Leonie U. Brinkema
                                                             United States District Judge
